Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.


 DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 10/1/2021.
2. 	Claims 6-12 are pending in the case. 
3.	Claims 1-5 and 13-20 are cancelled. 
4.	Claim 6 is an independent claim. 



Allowable Subject Matter
Claims 6-12 are allowed.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Johnson on 10/19/2021.
 The application has been amended as follows: 
6.	(Currently Amended) A computer-implemented method, comprising:
receiving first input via a presented user interface to update first images of first items to second images of second items, the first images of the first items presented in a focus location of the user interface;
calculating feature vectors for each image associated with the first items and the second items based at least in part on the first input and a supervised machine learning algorithm that uses the first images and the second images to generate the feature vectors, the feature vectors including a plurality of values that represent each image of the first items and the second items as points in a vector space;
determining one or more candidate images and corresponding items from the second images of the second items based at least in part on a distance in the vector space between the feature vectors of the first images and the feature vectors of the second images, browsing history of the user, and review ratings for the first items of the first images and the second items of the second images; 
updating the user interface to transition from presenting the first images of the first items and first information about the first items to a portion of the one or more candidate images in the focus location of the user interface while maintaining the focus location at a same part of the user interface; and
generating a user interface object configured to be presented via the user interface and enable a comparison between images, the comparison including using the user interface object to simultaneously adjust a size of adjust the size of a second portion of a particular candidate image of the one or more candidate images in the focus location of the user interface



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Prior Art fails to teach, suggest, or render obvious simultaneously adjusting a size of a portion of a first and second image as shown in Figure 8 and in combination with the other limitations recited. 
In addition, it is not believed to have been within the level of one or ordinary skill in the art, before the effective filing date, to modify or integrate the method of the prior art to incorporate the above features, as recited in the context of claims 6-12, in combination with the other elements recited.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145